Citation Nr: 1508411	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right testicle disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a low back disability.

(A separate decision will be provided regarding nonservice-connected pension.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to February 1968.

This appeal before the Board of Veterans' Appeals (Board) is from a July 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

Because these service connection issues depend on completely different law and facts than the pension issue on appeal, a separate decision is warranted for clarity.  The claims file is entirely contained in VA's electronic processing systems.  

The Veteran testified before the undersigned at a videoconference hearing in November 2014; a transcript is associated with the file.  The record was held open for 60 days to allow time to submit additional evidence.  In December 2014, the Veteran submitted additional evidence.  In May 2012, he had submitted a waiver of review by the agency of original jurisdiction (AOJ) of any additional evidence to be submitted from that point forward for his appeal.  As such, the Board may proceed with consideration of the appeal, including this new evidence.

The issues of entitlement to service connection for low back and bilateral knee disabilities and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hearing loss was not present in service or to compensable degree within one year after service discharge, and the current hearing loss disability is not linked to a disease or injury in service. 

2.  Although the Veteran had an in-service injury to the right testicle or groin, there is no current disability to account for his complaints of pain in the right testicle.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2014).  

2.  The criteria for entitlement to service connection for a right testicle disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA provided the Veteran with full notice of the requirements to substantiate his service connection claims in December 2009, prior to the initial adjudication.  

Further, the November 2014 Board hearing focused on the elements necessary to substantiate the claims.  The undersigned explained the reasons for the prior denial and asked questions to elicit pertinent evidence, including the nature and timing of the Veteran's symptoms and in-service events.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran and his representative also demonstrated actual knowledge of the required elements for service connection, presenting evidence and arguments to show that his claimed conditions had its onset during service and/or are related to service.  

All pertinent, available medical evidence has been obtained, including service records, pertinent VA records, and identified, available private treatment records.  In particular, VA requested any records from the Veteran's private provider, as identified by the Veteran.  This provider forwarded records dated in 1999 and in 2009 in response to this request; to the extent that any further private records remain outstanding, VA satisfied its duty to assist in this regard.  The Veteran indicated during the 2014 hearing that he had only been evaluated for hearing by VA a few years earlier, which would be consistent with his VA examination date.  

Moreover, VA treatment records since November 2008 are in the claims file.  Although the Veteran indicated in a May 2009 claim for pension that he received disability benefits from the Social Security Administration (SSA), an inquiry to the SSA in 2009 showed that his benefits were not for disability, as there was no disability onset date.  The Veteran has also reported during VA examinations that he retired in 2006 due to eligibility by age or duration of work, and that he receives teacher's retirement pay.  There is no indication of any pertinent, outstanding SSA records.  

The Veteran was provided VA examinations in June 2010 for his hearing loss and claimed right testicle disability.  The examiner discussed the available lay and medical evidence regarding a current disability and any relationship to service.  There is no argument or indication that the report or opinions provided are inadequate, or that any further medical evidence is needed for these issues.    

No additional notice or assistance would be reasonably likely to aid in substantiating the claims decided herein.  The Veteran has had ample opportunity to participate in the adjudication, and no prejudice has been alleged or shown due to any possible defects.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326.  Further notice or assistance is not required.


II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  38 C.F.R. § 3.304; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Under certain circumstances, lay statements may be sufficient for service connection by establishing the occurrence of lay-observable events, the presence of disability, or symptoms of disability that are susceptible to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

If there is an approximate balance of positive and negative evidence, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Hearing Loss

In addition to the above, VA considers sensorineural hearing loss to be an organic disease of the nervous system; therefore, it will be service connected on a presumptive basis as a chronic disability if manifested to a compensable degree within one year after active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

A nexus between a current listed chronic disability and service may be established by medical or lay evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran has a current hearing loss disability.  Pure tone thresholds during the June 2010 VA examination were 30 decibels or above at all levels bilaterally.  Id.

The Veteran contends that his current hearing loss is due to in-service noise exposure from bazookas and other weapons fire during training, as well as tank and motor noise.  He has denied any post-service occupational or recreational noise exposure.  See, e.g., June 2010 VA examination; November 2014 hearing transcript.

The Veteran is competent to report his observable symptoms and history, including the timing of when he first noticed difficulty hearing, and such reports must be considered, as well as diagnoses related by treatment providers.  See Jandreau, 492 F.3d at 1376-77.  The Veteran is not competent, however, to diagnose a hearing loss disability, because such a diagnosis requires objective testing and medical expertise for interpretation.  See 38 C.F.R. § 3.385 (2014).  He is also not competent to provide an opinion as to the cause of his current hearing loss first reported years after service; because sensorineural hearing loss involves a complex neurological system and requires medical expertise or training to interpret the available evidence as to etiology, in the absence of continuity of symptomatology.  Id.; cf. Walker, 708 F.3d 1331, 1338-40.  

The Veteran's pure tone thresholds during service were 20 decibels or below, i.e., within normal limits, bilaterally.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  At a pre-induction examination in November 1965, pure tones ranged from 0 to 20 decibels.  At his separation examination in January 1968, pure tones ranged from -10 to 10 decibels.  It is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Nevertheless, the Veteran also denied any hearing loss in a Report of Medical History during his January 1968 separation examination.  He certified in March 1966 that his condition had not changed since this examination.  

Although the Veteran provided competent testimony in November 2014 that he did not recall undergoing an examination of his hearing at service discharge, the service treatment records do include the actual clinical examination results and the Veteran's report of his history.  These records are more probative than his testimony in 2014 because they were contemporaneous to the time of discharge; the Veteran's memory may have been affected by the passage of time, and he is not a reliable historian in this regard.  As such, his report is not credible.  More importantly, the Veteran has not reported the presence of hearing loss in service. 

Notably, the Veteran denied any hearing loss at his service discharge examination, and he has identified the date of onset of noticeable symptoms as more than one year following service.  During the November 2014 Board hearing, when questioned as to when he first noticed hearing loss and if it had been present since service, the Veteran replied that he did not recall when he first noticed it but that it had been present for many years.  When asked to estimate a decade of onset, the Veteran specified since the 1970s or early 1980s, and he then clarified that he first noticed hearing loss at some point after service.  He denied any post-service evaluation or treatment prior to 3-4 years before the Board hearing, or in approximately 2010 or 2011; this would be consistent with the VA examination.

As such, there has not been continuity of hearing loss symptomatology since service.  Similarly, the evidence does not establish compensable hearing loss or a diagnosed disability during the Veteran's service or within one year after his discharge, i.e., by February 1969.  Again, the January 1968 separation examination showed hearing levels within normal limits, the Veteran has estimated his first noticeable hearing difficulties to have begun more than one year after discharge, and the first available audiogram showing hearing loss disability was at the June 2010 VA examination.  Therefore, presumptive service connection is not warranted.

The evidence also does not establish a link between the current disability and service.  As noted above, although he believes that his hearing loss is related to his noise exposure in service, the Veteran is not competent to offer an opinion in this regard due to the complex nature of the involved neurological system, as well as lack of continuity of symptomatology.  The June 2010 VA examiner opined that the Veteran's current hearing loss disability was less likely than not caused by or a result of service.  The examiner reasoned that the Veteran entered and exited military service with normal hearing bilaterally, and there was no evidence of clinically significant changes in his hearing that could be attributed to military noise exposure.  Again, the Veteran has also reported that he first noticed hearing difficulties more than one year after service.  There is no contrary medical opinion, and he has not asserted that a provider told him his hearing loss was due to service.  

As such, the preponderance of the evidence is against service connection for bilateral hearing loss; the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Right Testicle Disability

The lay and medical evidence show that the Veteran had an in-service injury to the right testicle or groin  He has reported injuring his testicle when it got caught in a strap while jumping from a tower in airborne training.  See, e.g., June 2010 VA examination; August 2010 notice of disagreement.  Similarly, a service treatment record in June 1966 reflects complaints of groin pain after an injury during a parachute landing fall (PLF).  He was later referred for surgery consult to rule out a hernia.  A November 1966 surgery consult then noted that the Veteran had pain in the right external ring area, the right inguinal ring was larger than the left, and the edge of the ring arch had been torn from the insertion on the pubis.  No hernia was found, genitourinary etiology was doubted due to a lack of other urinary symptoms, and the Veteran was advised to wear continuous scrotal support.  An October 1967 consult again noted that there was no hernia or testicle pathology.  At the January 1968 separation examination, no clinical abnormality was found.

The Veteran has provided competent evidence of pain or a "shock" sensation in the testicles when he coughs or sneezes since service, and there is no reason to doubt such reports at this time.  See, e.g., 2010 VA examination; 2014 hearing transcript.  The June 2010 VA examiner noted that, since the Veteran's current complaints in the right testicle were in a similar area as his injury and complaints in service; it was at least as likely as not that the current complaints were related to service.  

Nevertheless, there is no diagnosed disability to account for the Veteran's underlying complaints.  The June 2010 VA examiner conducted a genitourinary examination, including of the testicles, and stated that it was a normal examination, and there was no diagnosis to account for his complaints of a shock feeling in the testicle.  The Veteran denied any current urinary problems, although the examiner noted that he undergone surgery in 1995 for a history of widening urethral meatus.  

The Veteran also testified in 2014 that no doctor had ever found a problem with his testicles or told him there was a diagnosis for his complaints of a shock sensation.  

Pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Further, service connection cannot be awarded where no disability is shown proximate to the appeal period.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).

As such, the preponderance of the evidence is against service connection for a right testicle disability; the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right testicle disability is denied.



REMAND

The June 2010 VA examiner provided an opinion that the Veteran's current low back and bilateral knee disabilities were not related to in-service injury, noting that the Veteran did not seek treatment for injuries in service and stating that the current disabilities were compatible with age.  No further explanation was provided for why the current disabilities were compatible with age, as opposed to prior reported injuries.  The examiner referred to x-ray reports, but it is not clear if he considered an MRI of the back from October 2000 (following a 1999 work injury).  The Veteran has asserted that his private provider told him at that time that his back disability was not caused by the work injury but, instead, it was from an old injury.  See August 2010 notice of disagreement; November 2014 hearing transcript.

Additionally, the Veteran submitted a letter from his private provider in December 2014 stating that that the Veteran had been having back symptoms for "at least ten years," and it "may have been present from before."  The provider stated that the current back disability was "very likely" related to parachuting training in service.  This same provider had previously stated in an October 2009 letter that it was a "possibility" that the Veteran's current back disability "could" be due to airborne or parachuting training in service.  These letters are insufficient to establish service connection for a low back disability due, in part, to a lack of rationale for the opinions and did not consider the post-service injury.  

During the November 2014 hearing, the Veteran stated that he reported injuring his back during service at the same time he injured and sought treatment for his right testicle.  He denied reporting any knee injury during service, but he asserts that they were also damaged from airborne training activities.  The Veteran testified to back pain that has been present for many years, which gradually worsened, and that his knees had a similar history to the back and give out once in a while.  During the June 2010 VA examination, he could not specify a date of onset of back symptoms.

The service treatment records show a right testicle injury, but not for back or knee injury or complaints.  The Veteran was approved for airborne training in his November 1965 pre-induction examination, but his DD Form 214 reflects that his military occupational specialty was armor specialist, and he did not receive a parachuting badge.  The Veteran served overseas in Germany.  He has indicated that he was sent to Germany instead of Vietnam due to injuries sustained during airborne training.  See, e.g., August 2010 notice of disagreement.

With regard to tinnitus, the June 2010 VA examiner gave a negative opinion regarding any relationship to service based on the Veteran's denial of any current or past history of tinnitus when questioned during the VA examination.  The Veteran indicated in his August 2010 notice of disagreement that he did not remember denying having tinnitus, and that he had complained of tinnitus to his VA provider.  A November 2008 VA treatment record also reflects complaints of tinnitus, without any indication of date of onset, as well as headaches that had been present for a month.  The Veteran testified during the November 2014 hearing that his "ringing in the ears" or tinnitus had "always been there since service discharge."  In light of this evidence, the VA examiner's opinion is inadequate, and the etiology is unclear.

In December 2014, the Veteran also identified VA outpatient treatment in McAllen, Texas, from 2000 forward; however, only records since November 2008 are in the file.  Any prior records should be obtained.  Thereafter, a VA addendum opinion is needed to consider all pertinent evidence and provide a sufficient rationale regarding whether the Veteran's current disabilities are due to in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  Request records of any VA outpatient treatment for the conditions at issue in this appeal from 2000 forward, particularly prior to November 2008.  If any such records are not available the Veteran should be notified of the missing records, the efforts made to obtain them, and told what further actions will be taken.  

2.  Then forward the entire claims file to the June 2010 VA examiners regarding the back and knees and tinnitus, respectively, or to another appropriate examiner if either such individual is not available, for an addendum opinion regarding etiology of the current disabilities.  The examiners should respond to the following as appropriate:

(a)  Offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that any current disability of the low back, right knee, or left knee was incurred or aggravated by the Veteran's service, to include airborne training activities.  If the examiner believes that the current disabilities are not due to service but, instead, are compatible with age, an explanation must be provided for this conclusion.  

The examiner should review the entire claims file, to include the 2000 MRI of the back and private opinion letters in 2009 and 2014, as well as any other pertinent lay and medical evidence regarding the back or knees.  

(b)  Offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's tinnitus was incurred or aggravated by noise exposure or other incident in service.  

The examiner should consider the Veteran's reports regarding tinnitus for treatment, to include in a November 2008 VA record, as well as his lay reports in support of his claim for service-connected benefits.

(c)  In responding to each of the above, the examiner must provide a complete rationale.  The examiner need not specifically reference each piece of evidence in the explanation, but the reasons provided should be consistent with the available evidence.

The Veteran is competent to report the factual circumstances of injury and the nature and timing of observable symptoms.  Such lay statements should be considered along with the other evidence of record.  

If the examiner chooses to reject lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with other evidence.  

If an opinion cannot be provided without speculation, the examiner should state this in the report and explain why a non-speculative opinion cannot be offered.

3.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


